Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 2; “iogenic bombs” include clerical errors.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Bheda 2016/0297142).
Regarding Claim 1; Bheda discloses a composite (3D printing of composites--as set forth by para.’s 0002 and 0011) composed of a cooling system and a surface to be cooled that is part of an electrical component (thermal and electrical conductivity--as set forth by para.’s 0064 and 0092; and para. 0011 further discloses the 3D composite printed object has electrical properties and control electrostatic discharge; NOTE: i.e. a heat generating electronic device is not asserted), wherein the composite is joined together by the formation of chemical, especially covalent, bonds and/or van der Waals bonds (whereas the 3D printed composite of graphene and carbon nanotubes—para.’s 0008 and 0064 constitute a carbon-carbon chemical bond such as covalent and/or Van der Waals—as set forth by para. 0009).  


6.	Claim(s) 1-9, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Pomestchenko 2018/0208762).
Regarding Claim(s) Pomestchenko discloses a composite (as set forth by the abstract) comprising: a cooling system; a surface to be cooled including at least a part (as further set forth by para. 0002—wherein the electrically conductive thermoplastic polymer composites of particulate thermoplastic polyester polymers, electrically conductive components, plasticizers, thermal stabilizers and nanosomic fillers; and the electrically conductive components in the composite form an electrically conductive network in which the composites include electrically conductive traces, wires and parts—para. 0113 to create printed integrated electrical circuitry, ion batteries, RFID tags—as set forth by para.’s 0136-0138); and a set of chemical bonds joining the cooling system to the surface (whereas the composite includes ionically or covalently bonded atoms or layers—as set forth by para. 0059).  

Regarding Claim 2; Pomestchenko discloses the composite as claimed in claim 1, wherein the set of chemical bonds includes at least one bond selected from the group consisting of: van der Waals bonds, iogenic bombs and covalent bonds (as set forth by para. 0059 and/or otherwise disclosed by para. 0047-0052—whereas the crystalline arrangement is a stack-like arrangement or stacked carbon nanotubes or graphene layers of honeycomb like crystalline structure of the composite are covalent bonds that are weakly bound by Van der Waals forces).  

Regarding Claim 3; Pomestchenko discloses the composite as claimed in claim 1, wherein the set of chemical bonds comprise polar bonds constructed via functional groups comprising at least one polarizing functional group selected from the group  nitrogen-containing functional groups (polar bonds--as constituted by the covalent bonds-as set forth by para. 0053).  

Regarding Claim 4; Pomestchenko discloses the composite as claimed in any of claim 1, obtained by additive manufacturing (via 3D printing--as set forth by para. 0138).  

Regarding Claim 5; Pomestchenko discloses the composite as claimed in the preceding claim 4, wherein the surface of the electrical and/or electronic component serves as a print bed and the cooling system is constructed by means of 3D printing (as set forth by para. 0138).  

Regarding Claim 6; Pomestchenko discloses the composite as claimed in the preceding claim 4, wherein the cooling system comprises a print material  including at least one reactive group selected from the group consisting of: halogen/halide such as fluorine, chlorine, bromine, iodine atom; pseudohalogen/pseudohalide such as ester group (as set forth by para. 0042) 

Regarding Claim 7; Pomestchenko discloses the composite as claimed in claim 6, wherein the reactive groups are printed in the form of organometallic compounds (as constituted by the compounds having carbon and metal).  

Regarding Claim 8; Pomestchenko discloses the composite as claimed in claim 7, wherein at least one organometallic compound is present, for example, in the form of a 

Regarding Claim 9; Pomestchenko discloses the composite as claimed in claim 8, wherein the complex- type compound comprises a central atom selected from the group consisting of silicon, aluminum, zirconium, and titanium (as set forth by—para. 0071).  

Regarding Claim 12; Pomestchenko discloses the composite as claimed in claim 1, wherein the printable compounds comprises pastes or a dispersion (paste--as further set forth by para. 0060 or dispersion—as set forth by para.  0073 or 0080).  

Regarding Claim 13; Pomestchenko discloses the composite as claimed in claim 1, wherein the printable compounds are in pure form or in a mixture with a solvent (as set forth by para. 0073).  

Regarding Claim 14; Pomestchenko discloses the composite as claimed in claim 13, wherein the printable materials comprise thermally conductive particles, for example those that are based on metals (as already set forth).  

Regarding Claim 16; Pomestchenko discloses the composite as claimed in either of claim 14, wherein the filler comprises particles in platelet form, rod form and/or bead form (as respectively set forth by para.’s 0002, 0060 and 0071).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 10-11, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Pomestchenko 2018/0208762).
Regarding Claim 10; Pomestchenko discloses the composite as claimed in claim 1, as suggested further comprising "waterglasses" (as constituted by hydrous magnesium silicate—para. 0071.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydrous magnesium silicate using a sodium silicate which denotes a waterglass since it was known in the art that a uniform distribution of the conductive metal in the composite to achieve desired physical, mechanical, and chemical properties of electrically conductive network.  Going further, ‘**waterglasses for construction of the composite**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding Claim 11; Pomestchenko discloses the composite as claimed in claim 10, wherein the composite is constructed using waterglasses comprising, for example, 
Regarding Claim 17; Pomestchenko discloses the composite as claimed in any of claim 14, except, explicitly wherein the filler is present in an amount of 20% to 70% by volume, based on the material to be printed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the volume of the filler as asserted so as to achieve desired volumetric resistivity based on the polymer composite and control of electrostatic dissipation thereof, as suggested by para. 0113, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835